DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 28 December 2020. Claims 3, 5, 8, 10, 13, and 15 have been cancelled. Claims 1, 6, and 11 have been amended. Claims 1-2, 4, 6-7, 9, 11-12, and 14 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 28 December 2020 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-15 (now claims 1-2, 4, 6-7, 9, 11-12, and 14 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 7 October 2020, Applicant provides the following remarks:

"…Applicant amends [the] independent claims...to recite...…’the IT resource management server reconfigures the IT resources by prioritizing allocation of available resources to the approved ones of the plurality of service requests, and them prioritizing allocation of allocated resources associated with business application having a lower loss cost than the loss cost for the approved ones of the plurality of service requests’, to provide an integration of the claim language into a practical application in which the IT resource management server reconfigures IT resources in response to receipt of approved service requests... "

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) an IT resource management server which is identified as reconfiguring the IT resources by prioritizing allocation of available resources. 

As presented, the function(s) reasonably attributable to the claimed IT resource management server are limited to receiving data or information via a network (e.g., compute/service requests) and transmitting/receiving information via a computer network (e.g., allocating approved service requests). While the present claims indicate that the resource management server reconfigures the IT resources by prioritizing allocation of available service requests, Examiner notes that a reasonable interpretation of this limitation limits the claimed “reconfiguring” to the mere transmission of a service request to a resource. At least as presently claims, the management server merely transmits data to the resources. Absent clarification of the reconfiguring, e.g., provisioning, repartitioning etc., of the resources responsive to the loss cost and adjustment of 

Accordingly, the technology as engaged is solely identified as storing and retrieving information (service requests and loss cost information), performing tasks that are otherwise performable in the human mind (e.g.,  determining/calculating a loss cost associated with the requests and assigning a priority), and sending and receiving information over a network (e.g., requests and allocation of requests to resources). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of allocating resources based on cost using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed allocating resources based on cost benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 


With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) an IT resource management server which is identified as reconfiguring the IT resources by prioritizing allocation of available resources. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

With respect to the executable routines, the claims specify that the identified generic computing structures are programmed/configured to: (1) obtaining loss cost information; (2) performing cost calculations; and (3) forwarding approved service requests. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., obtaining data and sending requests); and (2) 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-2, 4, 6-7, 9, 11-12, and 14 under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection(s) have has been withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-15 (now claims 1-2, 4, 6-7, 9, 11-12, and 14 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-2, 4, 6-7, 9, 11-12, and 14 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing 

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 6, and 11 are directed to methods and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 6, and 11 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of allocating resources based on cost, which is reasonably considered to be method of Organizing Human Activity. Additional limitations are directed to mathematical concepts and mental processing.


“…obtaining cost information…”, “…prioritizing requests based on the cost calculation…”, and “…forwarding approved requests to an IT server…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of allocating resources based on costs, which is an ineligible concept of Organizing Human Activity; fundamental commercial and economic practice, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…prioritizing requests...based on...cost…”, Respectfully, absent further clarification of the processing steps executed by the recited server, one of ordinary skill in the art would readily understand that prioritizing projects based on costs is practicable/performable employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: There are no additional elements in the claim. Claim 1 does not recite any technical elements.

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims 

With respect to the executable routines, the claims specify that the identified generic computing structures are programmed/configured to: (1) obtaining loss cost information; (2) performing cost calculations; and (3) forwarding approved service requests. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., obtaining data and sending requests); and (2) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., calculating costs). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of allocating resources based on cost. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., allocating resources based on cost, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 6 and 11, directed to a method and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2, 4, 6-7, 9, 12, and 14 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 102

[5]	Previous rejection(s) of claim(s) 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (United States Patent No. 10,289,453) have/has been overcome by the amendments to the subject claims and is/are withdrawn.

Allowable Subject Matter

[6]	Claims 1-2, 4, 6-7, 9, 11-12, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth/maintained in this Office action. 

Wei et al. fails to disclose at least “...obtaining loss cost information from a business application server and applying the loss cost information on a plurality of service request to calculate a loss costs for each of the plurality of service requests...prioritizing allocation of allocated resources associated with business application having a lower loss costs than the loss cost of the approved ones of the plurality of service requests; wherein the calculation of the loss cost for each of the plurality of service requests is conducted by, for each of the plurality of service requests...calculating the loss cost for the each of the plurality of service requests by aggregating a loss cost of each of the affected business systems based on estimated sales made by the each of the affected business systems over an estimated time to complete the each of the plurality of service requests.”, as required by each of claims 1, 6, and 11.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gujar et al., METHODS AND SYSTEMS FOR REGULATING SERVICE LAYER AGREEMENTS FOR MULTIPLE CLOUD SERVICE REQUESTS, United States Patent Application Publication No. 2014/0200947, paragraphs [0021]-[0025][0071][0072]: Relevant Teachings: Gujar et al. discloses a system and method allocating resources in a cloud computing services. The system/method includes an adaptive service distributions based, in part, on cost and prioritizations associated with customer requests and an associated service level agreement. The cost calculations relate to pricing and resource costs and do not include a calculation of a loss coast based on estimated sales during a time to complete accepted service requests. 

Moorthi et al., METHOD AND APPARATUS FOR CLEARING CLOUD COMPUTING DEMAND, United States Patent Application Publication No. 2012/0131591, paragraphs [0016]-[0017][0082]-[0089]: Relevant Teachings: Moorthi et al. discloses a system and method allocating resources in a cloud computing marketplace. The system/method includes an adaptive job redistribution based on cost and prioritizations associated with customer requests. The system and method further include a calculation of translation costs associated with allocation of jobs and reconfiguring resources. The cost calculations relate to pricing and resource costs and do not include a calculation of a loss coast based on estimated sales during a time to complete accepted service requests.

Conclusion
  
[7]	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT D RINES/Primary Examiner, Art Unit 3683